Citation Nr: 0724119	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to December 1962.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision by the Fargo Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for PTSD.  Subsequent April and December 2005 
rating decisions continued to deny the claim.  In May 2007, a 
videoconference hearing was held before the undersigned; a 
transcript of this hearing is of record.  At the hearing, the 
veteran submitted three DVD discs along with a statement that 
waived initial RO consideration


FINDINGS OF FACT

It is not shown that the veteran has a diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted. 38 U.S.C.A. §§ 
101, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A February 2005 letter (prior to the rating decision on 
appeal), informed the veteran of evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
her claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  The letter specifically 
advised the veteran to submit any evidence in her possession 
that pertains to her claim.  Although the veteran did not 
receive notice regarding the disability ratings and effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006)); as the appeal is being denied, the matters of a 
disability rating and effective date of award are moot.  

Regarding the duty to assist, the veteran's service medical 
records (SMR's) are associated with his claims file, and the 
RO obtained all relevant, available medical records 
identified by the veteran.  Treatment records from April to 
June 1985 from the VA Medical Center (VAMC) in St. Cloud have 
not been associated with the claims file because the veteran 
specifically stated that she did not talk about the sexual 
harassment she experienced in the military during her alcohol 
treatment.  VA arranged for the veteran to be examined. VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of this claim.




II.  Factual Background

Service medical and personnel records, including a November 
1962 separation examination are negative for any complaints 
relating to sexual harassment or complaints, treatment, or 
diagnosis of a psychiatric disorder.  A record dated in 
October 1962 showed that the veteran requested to be 
discharged early so that she could move to Philadelphia to be 
with her husband.  This request was denied.  In November 1962 
another request for discharge from military service was 
approved.  At that time it was noted that the veteran's 
conduct and efficiency was excellent.  The November 1962 
separation examination indicated that the veteran was 8 weeks 
pregnant.

In a December 2004 statement, the veteran reported that she 
endured repeated sexual harassment during the spring of 1962, 
which led to humiliation and pain.  She indicated that the 
harassment didn't stop after she was married in July 1962.  
She was separated from service due to her pregnancy.  

In an April 2005 statement, the veteran indicated that part 
of her culture as a Native American was to be reserved and to 
not speak out.  She thought that getting married would help 
diminish the tauntings she was exposed to in the military, 
but things only escalated.  Her "simple wedding" was 
mocked.  She indicated that while she went through treatment 
for alcohol use in 1985, she did not discuss the sexual 
harassment she experienced in 1962.  

A September 2005 statement from the veteran's ex-husband 
indicated that he didn't know specific things that were said 
to the veteran out of his presence but he recalled 
inappropriate comments with sexual content that were made to 
him about her.  He indicated that he wrote a letter to U.S. 
Senator Hugh Scott about trying to get the veteran discharged 
from the Army due to the grief and her antagonizers.  

On October 2005 VA PTSD examination, it was noted that the 
veteran's c-file was reviewed.  The psychiatrist noted that 
the veteran's military history showed that she was honorably 
discharged with no disciplinary actions, no medals, and no 
war zone deployment.  The veteran reported that she didn't 
have any problems in the military until the spring of 1962, 
then sexual harassment became part of her life and she had 
never been able to talk about this before because of the pain 
and humiliation she suffered.  She reported that the 
harassment continued through spring, summer, and fall.  She 
added that she sought a transfer, and that her supervisor 
helped her get transferred.  She also indicated that the 
perpetrator received a promotion before her transfer went 
through.  She related that, in October 2004, she talked to 
and confided in a female veteran for the first time about her 
experience.  The veteran indicated that her life was never in 
danger, meaning that what she witnessed and experienced did 
not involve threatening, death or serious injury, but may 
have involved perceived threat to the physical integrity of 
self.  She reported that she felt deep humiliation, ashamed, 
loss of self respect, and lack of trust for certain people.  
When she was asked for specific information, she did not give 
specific details, but said "he used to chase me around the 
desk".  

The psychiatrist indicated that the Criteria A for PTSD was 
conceded, due to the perceived threat to physical integrity.  
Under Criteria B, the veteran denied any intrusive 
distressing recollection of the events or recurrent 
distressing dreams of the event.  She mentioned that 
sometimes she startled easily if somebody came behind her.  
She had feelings of low self-esteem, but these were non-
specific.  Criteria B was not considered fulfilled.  Under 
Criteria C, she reported that she remembered very vividly all 
the details; therefore, there was no inability to recall.  
She did not report any problems with diminished participation 
or interest with activities or feelings of detachment and 
estrangement from others.  Criteria C was not considered 
fulfilled.  Under Criteria D, she denied problems with sleep, 
anger, concentration, and hypervigilance.  The veteran did 
report some startle response, but the psychiatrist noted that 
since she had hearing problems and startled more easily 
because she could not hear if someone was coming up behind 
her, it was a combination of the two issues.  She indicated 
that she did not think about it every day and it did not 
occupy her thoughts significantly.  She denied feeling 
depressed or having episodes of depression.  She denied 
problems with concentration, mood, energy, or suicidal 
ideation.  Under Criteria E, the examiner noted that the 
duration of the disturbance was not supported by the data 
meaning that it was not shown that it lasted more than a 
month, or consistently for the 40 some years since it 
occurred.  Under Criteria F, she indicated that she felt that 
she was not able to work to her full potential.  She 
remembered being an easily intimidated 19 year old young 
Native American female when she was in the military.  The 
examiner noted that there was no significant data to support 
any significant problems or dysfunction in her life 
throughout the years.  She reported that she started to drink 
heavier in the 70's, but this also coincided with a divorce 
from her first husband.  Criteria F was not considered 
fulfilled.  

The psychiatrist noted that there was no prior treatment for 
a psychiatric disorder.  After a mental status examination, 
the examiner noted that the veteran was a Native American 
female with a history of alleged sexual harassment as 
described above, which did not involve sexual assault.  PTSD 
was not found and her symptoms did not fulfill all the DSM-IV 
criteria for PTSD.  The psychiatrist stated that such an 
experience could be psychologically hurtful for a long period 
of time; however, the symptomatology was not at the level of 
PTSD pathology.  Other factors present in most peoples lives 
(like personality traits, environment, and genetics) may have 
affect self esteem, ability to relate to people, alcohol 
abuse, etc.  

In a statement received in March 2006 from N. M. (who was 
later identified as the Indian Health Determination 
Coordinator), she indicated that during the filming and 
interviewing of American Indian veterans on Veterans Day in 
2004 the veteran broke down and revealed the sexual 
harassment she experienced while she was on duty.  N. M. 
stated that she witnessed the anguish and pain that the 
veteran had been carrying with her silently all these years 
and that the veteran has been able to seek out support from 
others to begin the healing process. 

The veteran submitted three separate copies of the above-
mentioned video and each were reviewed.  The content was 
consistent with previous statements by the veteran. 

June 2006 correspondence from Lakes Region Chemical 
Dependency indicated that the veteran sought outpatient 
treatment in September 1988 and successfully completed the 
program in November 1988.  Her treatment consisted primarily 
of group treatment sessions.  The counselor specifically 
noted that at no time during her treatment did the veteran 
disclose having ever been sexually harassed.  A separate 
statement from a physician's assistant, who was an Assistant 
Medical Director, indicates the veteran recently disclosed 
her experiences in service.  She added that based on her 
practice and understanding, it was plausible that the 
situation occurred the way the veteran recalled it.

In July 2006 correspondence from Leech Lake Health Clinic, it 
was noted that the veteran recently recalled a disheartening 
experience she endured in 1962 while serving in the military.  
She described her work environment and relationship with a 
co-worker of a hostile nature.  Verbal disdain, inappropriate 
sexual comments, and sexual advances were an everyday 
occurrence.  She informed her supervisor.  She recalled 
feeling helpless to share her frustrations and fears, and was 
frightened of condemnation and reproach.  Subsequently, she 
experienced intrusive memories and psychological distress as 
a result of this traumatic event.  She had been deliberately 
avoiding thoughts, feelings, or conversations of her past 
experiences and said she felt detached from friends and 
family as a result of this incident.  It was noted that the 
veteran demonstrated all signs of distress and anxiety during 
her recollection of the experience.  The veteran had been 
utilizing the services at Leech Lake Clinic since July 2001.  
It was noted that it was plausible that this situation did 
occur as the veteran recalled.  

During her May 2007 video conference hearing, the veteran 
restated her prior contentions.  She discussed the sexual 
harassment she received in the military.  She stated that she 
had been in danger because her abuser would chase her around 
a desk, which could have resulted in injury.  Her supervisor 
never filed a formal complaint.  She testified that she had 
never had any formal treatment for PTSD and never received a 
diagnosis of PTSD.  

III.  Criteria 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If a 
psychosis is manifested to a compensable degree in the first 
postservice year, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).  

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence. Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors. Doran v. Brown, 6 Vet. App. 
283 (1994).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy. Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2005).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals. See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "(b)ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

IV.  Analysis

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the instant case, the record does not contain any 
competent (medical) evidence that reflects a diagnosis of 
PTSD.  On October 2005 VA psychiatric examination, the 
psychiatrist found, after an interview and a complete review 
of the claims file, that the veteran did not meet the 
criteria for PTSD.  The psychiatrist specifically commented 
that such an experience could be psychologically hurtful for 
a long time; however, the symptomatology is not at the level 
of PTSD pathology.  While the veteran may sincerely believe 
the experiences she had in service resulted in PTSD, as a lay 
person, she is not competent to offer a medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, the threshold requirement for 
establishing service connection for PTSD (i.e., competent 
evidence that the veteran has such chronic disability) is not 
met, and the claim must be denied.


ORDER



____________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


